 In the Matter of CHRYSLER CORPORATIONandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OFAMERICA, LOCAL 114, UAW-CIOCase No. 7-C-1092.-Decided January 12, 1944DECISIONANDORDEROn September 21, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and that ittake certain affirmative action, as set forth in the copy of the Inter-mediate Report annexed hereto.Thereafter the respondent and theUnion filed exceptions to the Intermediate Report and briefs in sup-port of their exceptions.The Board has considered the rulings madeby the Trial Examiner at the hearing and finds that ho prejudicialerror was committed. The rulings are hereby affirmed.On October 12, 1943, counsel for the Board and for the respondententered into a stipulation providing for the incorporation in thepresent record of the settlement agreement inMatter of ChryslerCorporation,a prior proceeding before the board,' together withparagraphs 7 and 8 of the complaint in that proceeding.2 Thestipulation is hereby approved, and the aforesaid documents are madea part of the record in the present proceeding.Upon request of the respondent and pursuant to notice, a hearingwas held before the Board in Washington, D. C., on December 2, 1943,for the purpose of oral argument.The respondent and the Union,were represented by counsel and participated in the hearing.At theclose of the oral argument, counsel for the Union offered, withoutobjection from the respondent, a copy of the referee's decision inregard to the claim of Jack Jensen before the Michigan Unemploy-ment Compensation Commission. The Board accepted the documentand made it a part of the record.1Case No. 7-C-981.2The complaint,issued June 8, 1942, alleged that the respondent had engaged in unfairlabor practices, within the meaning of Section 8(1) and(3) of the Act.Paragraphs 7and 8 set forth the alleged violations of Section 8 (1).54 N. L R. B., No. 77.510 CHRYSLER CORPORATION511The Board has considered the Intermediate Report, the exceptionsand briefs filed by the parties, and the entire record in the case,and hereby sustains the exceptions of the respondent to the extentindicated below.In other respects the Board hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.1.The Trial Examiner has found that the respondent, by certainstatements of its supervisory employees, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.It appears, however, that the allegations in thepresent proceeding, insofar as they relate to such-violations of theAct, are in all essential respects identical with the allegations inMatter of Chrysler Corporation,Case No. 7-C-981, which was settledby an agreement executed by the respodent, the Union, and counselfor the Board on July 9, 1942, and approved by the Board on July 10,1942.This agreement provided, in part, that the Board would not,in any subsequent proceeding, make a finding of violation of Section8 (1) of the Act resting in whole or in part upon the proof of anyof the matters or transactions mentioned in paragraphs 7 or 8 of thecomplaint in Case No. 7-C-981 unless, in the subsequent proceeding, theBoard also found a violation of Section 8 (3) of the Act.'The onlyviolation of Section 8 (3) alleged in the present proceeding relates tothe discharge of Jack Jensen, which, as appears below, we find not tohave been discriminatory.In view of the settlement agreement, wetherefore reverse the finding of the Trial Examiner that the state-ments alleged to have been made by Chief Chapman, Captain Berry,Captain Thornton, and Sergeant Piel, to Patrolmen McKenna, Rolens,and Conlan, all of which occurred during the period of time coveredby the complaint in the prior proceeding, constituted violations ofSection 8 (1) of the Act.The remarks alleged to have been made byChief Chapman and Captain Berry to Jack Jensen in June 1942 arethe only other statements found by the Trial Examiner to constituteinterference, restraint, and coercion.These statements were made3The pertinent provision of the settlement agreement in Case No7-C-981is asfollows :The Board will, upon the corporation'shaving completed its performance of itsagreements as hereinabove set forth,withdraw its Complaint in thismatter(whetherthe union has applied for leaveto withdrawthe charge or not)and shall not afterthe date hereofissue any other Complaint based upon or relatingto theallegations orthe subject matter of the said Complaint,provided,however,that in the event theBoard shall issue aComplaintat any time hereafter alleging any violation of sub-section(3) of Section 8 of the National Labor RelationsAct by the corporationoccurring after the date hereof in relation to any of theCorporation'sPlant Protec-tion Department employees,nothing herein shall preclude the Board from allegingand provingthat thepersons named in Paragraph 8 of the Complaint in this proceedingengaged in the acts and transactions described in Paragraph 7 of the saidComplaint,provided further, however,that in the event the Board shall in any such proceedingbased upon violations occurring after the date hereof fail to find a violation of sub-section(3) of Section8 of the Actitwill make no finding of violation of subsection (1)of said Section 8 which rests in whole or in any part upon the proof of any of thematters or transactions mentioned in Paragraph 7 or 8 of the Complaint in thisproceeding. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDafter the date of the complaint in Case No. 7---981, but before thedate of the settlement agreement.Since we regard that agreementas having been intended by the parties to dispose of all violations ofSection 8 (1) of the Act occurring prior thereto, and since it is notentirely clear, from Jensen's testimony regarding the statements madeto him, that the warning conveyed thereby was directed to union activ-ities'on his own time, we do not find that these statements constituted aviolation of Section 8 (1) of the Act.We therefore find that the re-spondent has not interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, withinthe meaning of Section 8 (1) of the Act.2.The Trial Examiner has found that the respondent did not dis-charge Jack Jensen for his union activities, but because of accumulatedrule violations and for sleeping at his post of duty. In reaching thisconclusion, he has relied, in part, on a finding that, throughout thehearing before the State Unemployment Commission on Jensen's ap-plication for unemployment compensation, which took place in thelate fall of 1942, no mention was made of Jensen's telephone call toPatrolman Hulton, although this was a factor which, if true, wouldhave established that Jensen was not asleep at his post of duty on themorning of September 8, 1942. Contrary to this finding, the recordshows that at the unemployment compensation hearing, as at the hear-ing in the present proceeding, both Jensen and Hulton testified withrespect to such a telephone call.However, we regard this fact as im-material, since it is clear that on September 8, when Jensen was ac-cused of being asleep at his post, he did not mention the telephonecall to either Captain Berry or Chief Chapman.We are of the opinionand find, as did the Trial Examiner, that under the circumstances therespondent was justified in believing that Jensen was asleep at hispost, and that such belief was the motivating factor in his discharge.On the basis of the record as a whole, we therefore agree with the TrialExaminer's finding that the respondent did not discriminate in re-gard to Jensen's hire and tenure of employment.Upon the entire record in the case, the Board makes the following :CONCLusIONs OF LAW1.The operations of the respondent, Chrysler Corporation, High-land Park, Michigan, occur in commerce, within the meaning of See.tion 2 (6) of the Act.2. International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, Local 114, affiliated withthe Congress of Industrial Organizations, is a labor organization,within the meaning of Section 2 (5) of the Act.1P CHRYSLER CORPORATION5133.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (1) and (3) of the complaint, as alleged inthe complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations,Board hereby orders that the complaint issued herein against the re-spondent, Chrysler Corporation, Highland Park Michigan, be, andit hereby is, dismissed.INTERMEDIATE REPORTMr. Max Rotenberq,for the Board.MessrsRathbone, Perry, KelleyandDrye,byMr. T. R. IserrnanandMr.D. L. Hasttings,of New York City, for therespondent.Mr. John L. B. Cowden,of Detroit, Mich., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed by International Union, UnitedAutomobile,Aircraft & Agricultural Implement Workers of America, Local114,UAW-CIO, herein called the Union and, at times, Local 114, the Na-tional Labor Relations Board, herein called the Board, by its Regional Directorfor the Seventh Region (Detroit, Michigan), issued its complaint dated June29,1943,againstChryslerCorporation,Highland Park,Michigan,hereincalled the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the complaintand notice of hearing thereon were duly served upon the respondent and theUnion.With respect to the unfair labor practices, the complaint allegedin sub-stance that the respondent: (1) interfered with, restrained and coeiced;its employees by (a) questioning employees concerning their union affiliationand attempting to elicit from them information concerning affairs and acti-vities of the Union; (b) disparaging and vilifying the Union to employees; (c)urging,persuading and warning employees to refrain from becoming or re-maining members of the Union; (d) threatening employees that they wouldbe discharged or otherwise discriminated against if they joined or assistedthe Union; (e) discriminating in enforcement of established rules in favorof employees known or believed to oppose organization; (f) advising itsemployees that the commanding military officer at its Tank Arsenal plantwas angry because employees of the said plant were engaging in unionactivity, and threatening to procure the Army to take over the protection ofrespondent's plantswith consequent loss of employment of present plant-protection employees if they organized ; (2) on or about September 8, 1942,discharged Jack Jensen because of his membership in and activities in behalfof the Union; and (3) by the foregoing conduct violated Section 8 (1) and,(3) of the Act.On July 8, 1943, the respondent filed a motion for a Bill of Particulars. This,motion was on July 30, 1943, granted in part by William B. Barton, a Trial Ex-aminer duly designated by the Chief Trial ExaminerPursuant thereto, the-56 7 900-44-vol 54-34 Z14-VEcisioNS OF NATIONAL LABOR RELATIONS BOARDrespondent -was on August 13, 1943, furnished with a Bill of Particulars by theRegional Director of the Seventh RegionOn July 10, 1943, the respondent.filed its answer to the complaint admitting that on or about September 8, 1942,it discharged Jack Jensen, but denying that it had engaged in any of the unfairlabor practices alleged in the complaint.Pursuant to notice, a hearing was held on August 19, 1943, through August 27,-1943, at Detroit, Michigan, before the undersigned, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent were;represented by counsel, and the Union by a lay representative.All partiesparticipated in the hearingFull opportunity to be heard, to examine and cross-examine,witnesses, and to introduce evidence bearing on the issues was afforded,allparties.At the close of the Board's case and again at the close of thehearing, the respondent moved to strike the testimony of certain Board witnesses-These motions were denied by the undersigned. At the close of the'Board's caseand at the close of the hearing, the respondent moved to dismiss the complaint.Ruling on the said motions was reserved, and they are disposed of in the body ofthisReport.Oral argument on the respondent's motion to dismiss was pre-sented by the respondent and the Board before the undersigned near the close ofthe hearingA motion by the attorney for the Board to conform the pleadingsto the proof in .respect to formal matters was granted without objection.At the—close of the hearing, all parties were advised that they might file briefs with theundersigned, and pursuant thereto the respondent filed a brief and the Board amemorandum.Upon the record thus made and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Chrysler Corporation, is a Delaware corporation, having its-principal executive offices in Highland Park, MichiganIt owns, operates andmaintains manufacturing plans in Detroit and in Highland Park, Michigan, andin other cities and States.Prior to February 1942, the respondent was en-gaged in the manufacture of motor vehicles, service parts and accessories for such-vehicles, for sale to the public throughout the United States and many foreigncountries.The production of such motor vehicles was at a rate exceeding$1,000,000 a year in value. Since on or about February 1, 1942, the respondenthas been engaged almost exclusively in the manufacture of motor vehicles, arms.and munitions for the United States Government.In the usual and ordinary course and conduct of its manufacturing operations,at its various plants, the respondent receives from sources outside the State inwhich each of its said plants is located, approximately 45 percent in value ofthe raw materials used by,it at each of the said plants. The aggregate value of-the said materials is in excess of $240,000,000 a year. It delivers substantiallyall of its products to the United States Government at the respondent's plantwhere the said products are manufactured.The Tank Arsenal, Highland Park and Jefferson-Kercheval plants, all locatedin or near the City of Detroit, Michigan, are the sole respondent operations in--volved in this proceeding.'The undersigned finds that the respondent, the Chrysler Corporation, is en-gaged in commerce within the meaning of the Act.These findings are based on a stipulation entered into between the Board and therespondent. CHRYSLER CORPORATIONII.THE ORGANIZATION INVOLVED515International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America. Local 114, affiliated with the Congress of Industrial Or-ganizations, is a labor organization and admits to membership plant protectionemployees of the respondent.,III.THE UNFAIR LABOR PRACTICESA. BackgroundThe respondent, since 1937, has maintained collective bargaining relationswith the UAW-CIO, or its predecessor, as representative of its production andmaintenance employees.The respondent's contract with the said Union ex-pressly excluded plant protection employees from the bargaining unit.In the spring of 1941, United Protective Workers of America, an unaffiliatedunion, called herein the UPWA and, at times, the Union, began organizationalactivities among plant protection employees at respondent's Plymouth plant,and on August 1, 1941, filed with the Board a petition for certification as bar-gaining representative of the said employees.At the hearing held pursuant tothis petition, and in subsequent hearings upon petitions by Local 114 involvingplant protection employees of other plants of the respondent, the respondentasserted as its position ; that plant protection employees did not constitute anappropriate unit since they were identified with management and were not,therefore, employees within the meaning of the Act, and in any event, theyshould not be represented by the same union as production and maintenanceemployees,' since they exercised certain corrective and disciplinary functions inregard to the latter classifications of employees.The Board rejected the re-spondent's contentions in this respect, finding that plant protection employeesconstituted an appropriate unit 3William, A. Bechill, superintendent of, plant protection during 1941 and untilDecember 15, 1942, testified that "possibly" the corporation's position relativeto organization of plant protection employees was communicated to the chiefsof the various plant protection units, but that-the chiefs were not instructed totransmit this information to the employees.RobertW. Cander, respondent'sdirector of labor relations, testified that he discussed the corporation's positionwith Commissioner Gunner, head of the plant protection department, but neverdiscussed it with Bechill or with his subordinates.The undersigned considers itentirely likely, in view of the public hearing in which the respondent's positionwas asserted, that its entire plant protection staff was acquainted with its posi-tion relative to the organization of plant protection employees.The respondentwas clearly within its rights in asserting its position in public hearings bearingon the issue of representation, and no inference adverse to the respondent canbe drawn therefrom, unless its policy as expressed in these hearings was broughtto bear upon the minds of employees, through acts, statements or conduct whichinterfered with, restrained, or coerced them in their organizational activities.Bechill and Conder testified, and were corroborated by other of the respond-ent's witnesses, that prior to the filing of the UPWA petition on August 1, 1941,the supervisory staff of plant protection were instructed that they should notparticipate in organizational activities of employees, or interfere with or advise2The respondent contendedthat UPWAwas not a bona fide labor union,being in facta part of theUAW-CIO. TheBoard rejected this contention.3Matter of Chrysler CorporationandUnited Protective Workers of America,36 N. L.R. B. 593. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDthem concerning their rights to organize.The said instructions were not,however, published to the employees. It is a firmly established principle thatmanagement, in issuing instructions of neutrality, is not thereby absolved fromresponsibility for anti-union statements and conduct of its supervisors, wherethe said instructions are not made known to the employees generally andwhere they are violated by persons identified with management.Organizational activities among plant protection employees of the HighlandPark, Tank Arsenal, and Jefferson-Kercheval plants, the sole plants involvedin this proceeding, appear to have started in the summer of 1941, and it furtherappears that union activities in these plants were initiated by employees fromthe respondent's Plymouth plant. It was not, however, until on or about thesummer of 1942 that petitions for certification involving plant protection em-ployees of these latter plants were filed with the Board.On or about June 16,1942, the UAW-CIO succeeded to the membership of the UPWA in the plantsherein involved, and Local 114, the Union upon whose charge the complaint inthese proceedings was issued, was chartered by the UAW-CIO on that date.Pursuant to the Board's Decisions and Directions of Election,' an electionwas conducted at the respondent's Highland Park plant on October 28, 1942,with the result that 52 votes were cast for Local 114 and 2 against. Local 114was accordingly certified as bargaining representative of plant protection em-ployees of the Highland Park plant. On January 26, 1943, an election wasconductedamong plantprotection employees of the Jefferson-Kercheval andTank Arsenal plants, and certain other plants not involved in this proceedingAt the Jefferson-Kercheval plant 83 votes were cast for Local 114 and 1.3-against; at the Tank Arsenal 64 votes were cast for Local 114 and none against.On February 6, 1943, the^Board certified Local 114 as bargaining representativeat these plants, as well as at others where it had received a majority-vote.During the course of the hearing in this proceeding, a contract was executedby Local 114 and the respondent, covering plant protection employees at theJefferson-Kercheval plant and certain other plants where Local 114 had beencertified as bargaining representative.John L. B. Cowden, recording secretaryof Local 114, stated on the record in this proceeding that the respondent hadbargained in good faith in the negotiation of the said contract.All unfair labor practices alleged in the complaint of the present proceedingoccurred during the preiod following organizational activity at the Plymouthplant in the spring of 1941 and prior to October 1942.The Tank Arsenal, Highland Park and Jefferson-Kercheval plants, and eachof them, have their own supervisory staff of plant protection, headed by a chiefof plant protection, whose supervisory subordinates, in descending scale ofrank, are : Captain, sergeant, relief sergeant.Non-supervisory plant protectionemployees are called patrolmen.B. Interference, restraint, and coercio.a1.The Tank ArsenalThe only evidence of interference, restraint, and coercion occurring at the TankArsenal plant is contained in the testimony of Board witness Gerald M. Hazel-ton.According to Hazelton, on three occasions,inMay,July, and September,4SeeMatter of Chrysler Corporation, Highland Park PlantandLocal 11111,InternationalUnion, United Automobile, Aircraft & Agricultural Implement Workers of America (UAW-CIO),44 N L R. B. 881 ; andMatter of Chrysler CorporationandLocal 1111, InternationalUnion, United Automobile, Aircraft & Agricultural Implement Workers ofAnte) tea (UAW-CIO), 46 N.L. R. B. 411. CHRYSLER CORPORATION5171941,respectively,AllenLimburg,chief of plant protection at the Tank Arsenal,called him to his office and questioned him concerning his union activities.Onthe first of these occasions,Limburg asked him if he belonged to the Union or hadbeen approached to join.Hazelton replied that he did not belong and had notbeen approached.Hazelton's testimony concerning the alleged July Conferencewas substantially the same.He testified that in September,after having ques-tioned him as he had on the two prior occasions,Limburg stated that a ColonelRhemm had heard about union activities among plant protection employees, andhad said that the Army would take over"if there was any more of it."Accord-ing to Hazelton,he replied that he did not belong to the Union and "was not goingto be a stool pigeon."Hazelton was, during the period of these alleged con-ferences,a patrolman under the general supervision of Chief Limburg.Hejoined the Union in March 1942. On cross-examination,he admitted that inMarchor April 1941, he was discharged by Limburg on the grounds of insubor-dinationHe was thereafter reinstated,and he testified that for a month or sofollowing his reinstatement,Limburg was not "too cooperative."Limburg admitted that he had conversations with Hazelton on numerous oc-,casions, but denied having questioned him concerning his union membership orhaving made the statements attributed to him by Hazelton.He testified that helearned of union activity among employees of the Tank Arsenal in the fall of1941through reports of his subordinates,but denied knowledge of Hazelton:sn nion affiliation.He testified that Colonel Rhemm was"constructing quarter-master of a new plant for the Army," and had no connection with plant pro-tection employees.It is not plausible that Limburg would, shortly after discharging a patrolmanfor insubordination, call him to his office for the purpose of seeking to gain fromhim information concerning union activity,or that he would on successiveoccasions make identical inquiries of the sameemployee.It further appears thatitwas months after the alleged conversationsthatHazelton affiliated with theUnion, and there is nothing in the record which would indicatethatLimburg atthe time of the alleged conversations had any ground whatever for assuming thatHazelton was active in the Union,or had any knowledge concerning such activi-ity.The undersigned finds that Limburg did not make the statements attributedto him by Hazelton and, since there is no further evidence of unfair laborpractices occurring at the respondent's Tank Arsenal,the undersigned will recom-mend dismissal of the complaint insofar as it involves the Tank Arsenal plant.2.The Highland Park plantMoses E. Brow, a Board Witness, testified that on or about April 12, 1942,when lie was employed as a patrolman at the respondent's Highland Park plant,Relief Sergeant William J Merrow came to the gate where he was on duty andremarked, "I see all the boys are wearing their buttons," Merrow then asked,"What do the boys in the Union want?" Brow replied, "Why should I tell you?You couldn't help us any."Merrow then said, "Well, I just wanted to knowfor curiosity sake," to which Brow replied, "Well, we want more money for onething "Merrow said, "I think we are the highest paid plant protection depart-ment in the City now." Discussion followed concerning relative wage rates ofplant protection employees of various companiesBrow affiliated with the Union in December 1941 and had been transferred tothe Highland Park plant only a few days prior to the alleged conversation withMerrow.Merrow did not testify and, since Brow was a credible witness, theundersigned finds that Merrow made the statements substantially as attrib-uted to him by Brow. 518DECISIONSOF NATIONALLABOR RELATIONS- BOARDA relief sergeant serves in the absence of a sergeant and when so serving,performs all of the ordinary functions of a sergeant.The undersigned findsthat a relief sergeant is a supervisor, whose statements and conduct are attrib-utable to managementThe undersigned is convinced, however, that the state-ments attributed to Merrow by Brow represented no more than an isolated ex-pression of opinion by a minor supervisor, appearing in a context of casualdiscussion, and do not embody such elements of interference, restraint, and co-ercion that it may reasonably be said that through the aforesaid statements, therespondent has violated the Act. Since there is no further evidence of unfairlabor practices occurring at the respondent's Highland Park plant, the under-signed will recommend that the complaint be dismissed, insofar as it involvesthis plant.3.The Jefferson-Kercheval plantArthur McKenna. a patrolman and Board witness, testified that in August 1941,at a time when Captain Douglas W Berry was acting chief of plant protection,,hewas summoned to Berry's office.He testified concerning 'the conversationwhich ensued :Well, Captain Berry asked me if there had been anybody at my house theday before and I said, "Yes" He said, "What were they there for?" and I toldhim they were there to organize the union and I told him I joined it and he.asked me if I thought I would benefit anything by it and I said I didn't know.He said, "Suppose they put you on an hourly rate," and I said, "Well, if they-do, I can't stop it. I don't know anything about whether they will or not."All patrolmen were on a salary basis at the time of the alleged conversation—as well as subsequently.Berry admitted on cross-examination that he called McKenna to his office while-he was acting chief during the summer of 1941He testified that calls had beenreceived at the plant requesting McKenna's telephone number and, since a patrol-man's private telephone was considered confidential, he summoned McKennato his office to advise him of the inquiries.According to Berry, McKenna vol-unteered the information that union men had come to his house to solicit his-membership and that he had joined.He denied that he made the statements.attributed to him by McKenna.Berry further testified that he,had received information from various, patrol-men and "officers as well," that union employees of the respondent's Plymouthplant were making a "complete circuit, contacting all of our men at the ChryslerKercheval Plant."Berry admitted that union activities of patrolmen were-discussed at meetings of officers, and testified, "Different information that I-would hear, Captain Thornton would hear, Captain Cornish would hear, nat-urally,we would discuss those subjects."He also admitted that during the-period when he was acting chief, lie made several reports to Superintendent'Bechill regarding organizational activities of the patrolmen.Berry testified,"Any time I received any information in regards to the activities, I immediately-related to my superior, and that's all there is " Further excerpts from his.testimony follow :Q.Now what activities did you report to your supervisors?A.Well, such as union employees coming from the Plymouth plant visit-ing our patrolmen at their homes.Q.What other matters did you report to him [Bechill] concerning laboractivity on the part of the plant protection employees? CHRYSLER CORPORATION519A. Occasionally we would get a call from the post that union men was'bothering the men at their work, and I would investigate, and we would=report to the Chief.Q. Do you recall any specific conversation with the Chief at which timeyou can tell us now about what he said to you and what you said to himF,other than the general matter you testified about?A. Not any more than when I gave him this information he has told me,I know, different times, that he didn't care what the boys did on the outside-of the plant.McKenna was a credible witness, and in view of the entire testimony, theundersigned finds that Berry called McKenna to his office to question him con-cerning union activities and, upon McKenna's admission that he had joined theUnion sought to discourage him in his union affiliation by suggesting that the,Union, if successful, might bring about a change in his status from a salaried'to an hourly paid employee.Board witness Paul F. Rolens, a patrolman, testified that on or about Novem-ber 1941, Chief Oscar L. Chapman came to the gate where he was on duty withanother patrolman, and asked him to go into the conference roomRolens testi-fied concerning the conversation which ensued in the conference room : "Well,I come out-right and told him that I belonged to it [the Union]. As far as Ican remember, I don't think the Chief asked me if I belonged."According to,Rolens, Chapman then asked him if he was satisfied with his job, and if hethought "outsiders" could get more for him or the men.Rolens replied thathe was chiefly interested in obtaining seniority rights which were not thenrecognized by the company.Chapman then said that there were "lots" of oldmen in the company's employ, and it was not the company's policy to dischargean employee when he got oldRolens testified that he joined the Union on orabout October 1941 and that there were only some 12 members at the time hejoinedHe had never been called into conference with Chapman prior to theoccasion referred to in his testimony, though he had been employed by therespondent since 1932.Chapman admitted on cross-examination that he called Rolens off his postand talked to/him in the conference room, but testified that he had no knowledgeof Rolen's union affiliation until Rolens mentioned it.He stated that he hadnot previously talked to Rolens since becoming plant protection chief,' and furthertestified concerning the incident :There was a number of things we talked about in the conference room.I do not recall what they were-about the job and one thing and another.Rolens is a peculiar sort of a fellow and I did not know-did not seem to besatisfied,He testified that he had called other patrolmen than Roleas from their post ofduty to talk to them, but was unable to recall any other specific instance of suchaction.He did not remember having asked Rolens if he thought "outsiders"'could get more for him than the company.In the light of the entire testimony, the undersigned is convinced and findsthat Chapman made the statements substantially as testified to by Rolens, andthat by the aforesaid statements, sought to discourage Rolens in his unionactivities.Board witness Walter Patrick Conlan, a patrolman, testified that he joined .the Union in January 1942, but aside from being a member, was not active inc Chapman was appointed chief of plant protection March 1, 1941. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the Union. In February,° Sergeant Edward H. Piel came to the gatewhere he was on duty and, after stating that Conlan was a good patrolman andwould advance in his, work, asked Conlan if he "had heard of any union activi-ties."According to Conlan, he replied, "What's the matter, are you organizing?"Whereupon Feil remarked, "Well, some men can't be satisfied ... If you hearof anything, give me a buzz."Piell admitted that he was Conlan's supervisor for a period, but denied thathe had a conversation with Conlan regarding the Union at any time.He statedthat he first learned of union activities among the patrolmen in the summer of1941 when he "surmised" that the men were organizing "from the activities ofthe boys in the squad-room."He was unable to recall whither he noticed Con-]an among the groups whom he suspected of being engaged in organizationalactivities.Except for some uncertainty as to specific dates mentioned in his testimony,Conlan was on the whole a forthright and credible witness.On the basis of theentire testimony, the undersigned is convinced and finds that Piel questionedConlan concerning union activities, and suggested that Conlan report to himanything that he might hear with reference to organization of patrolmen.InMarch 1942,7 according to Conlan, Captain Clyde Thornton approachedhim at the post where he was on duty, and asked him if he belonged to the Union.When he replied that he did, Thornton asked him "what the hell" he belongedto a union for.Conlan said, "Well, my brothers were in the last war, and I amgoing in this war,' and I want job security when I come home." Thorntonremarked, "You can get into a lot of trouble," and left Conlan at his post.A few days after this conversation with Thornton, Conlan was-called to ChiefChapman's office.He testified concerning the incident :Grandshaw [acting Sergeant Cranshaw] came to the gate and told methe Chief wanted me. I went in the office and the Chief said that he hadheard I was talking not pertaining to plant protection, and I asked himwhat r was talking about.He said, "You know what you were talkingabout," and then he said, "You heard about a man losing three days or fivedays, and that wasn't for reading a newspaper."Conlan testified that he understood Chapman to be referring to Dale Mitchell,-one of the first "organizers" of the Union, who prior to this conversation, hadbeen given a disciplinary lay-off.'Thornton, when questioned concerning the alleged conversation with Conlan,first testified, "I never had a conversation with Patrolman Conlan at all per-taining to anything," and "He never worked enough on my shift ever to getacquainted with him."Thornton later admitted that Conlan was under his super-vision for 28 to 30 days and that subsequent to Conlan's discharge 1and rein-statement-the dates do not appear in the record-he reprimanded Conlan andtalked to him on several occasions.He testified-"I probably talked to him onthis job, or something pertaining to the work. I don't now just remember.Maybe two or three times I talked to him " Thornton further testified thathe had occasion to talk to "dozens" of patrolmen about the Union when theycame in and asked his opinion, and that his answer was always that he "was6 Conlan testified on direct testimony that the alleged conversation with Piel occurredI. November 1941.7 Conlan first placed the date of this conversation as February.8 Conlan resigned from his employment with the respondent prior to the hearing, prepara-toryto induction in the armed forces.° There is no allegation that Mitchell was actually laid off because of his union activitiesand, therefore,the lay-off itself is not in issue. CHRYSLER CORPORATION521not interested in the union at all."He also admitted that he reported somethough not all, conversations he had with patrolmen regarding their unionactivities, to his superior.Chapman admitted that he called Conlan to his office, but testified that thiswas after lie had received a report that Conlan "was doing a lot of unnecessarytalking while he was working, bothering other men who were working"Hetestified that he cautioned Conlan "about bothering men in their work withconversations that didn't pertain to plant protection."He admitted that heknew that Conlan was active in the Union at the time he talked to him andthat it had been reported to him that Conlan was talking about the Union, buttestified that he did not reprimand him just for talking about the Union.Ac-cording to Chapman, Mitchell's name was brought into the conversation whenConlan asked if Mitchell had been laid off for his union activities.He testifiedthat he replied to Conlan, "Absolutely not.Patrolman Mitchell was laid offfor reading a newspaper and being off his post about 600 feet." Chapman ad-mitted that at the time of his lay-off, Mitchell asked if tie was being laid offbecause of his union activities.The undersigned is convinced and finds that the conversations between Conlanand Thornton and Conlan and Chapman occurred substantially as related byConlan.It is clear from all the testimony, that respondent's supervisors werealert to all organizational activities of patrolmen, and regularly reported to,their chief concerning organizational activities of patrolmen which had comeunder their observation.The undersigned is convinced and finds that the saidreportswere not limited to organizational activities during working hours.Conlan denied that he engaged in union activities during working hours, andthere is no evidence that he did, except Chapman's uncorroborated testimonythat it had been reported to him that Conlan had been thus engaged. Theundersigned credits Conlan's denial that he engaged in union activities duringworking hours, and finds that Chapman called him to his office to warn himand otherwise to discourage him from engaging in union activities, without ref-erence to his working hours.For a proper evaluation of the foregoing testimony it is pertinent to referto respondent's rule on solicitation.This rule appears in a booklet entitled"General Information For Employees." Its entire context follows :Excepting the activities that have been approved or sponsored by theChysler Industrial Association, no employees are permitted to sell tickets,solicit contributions, or to promote social, recreational, or other activitieson the Company's property toThe above rule appears to have been promulgated on a date prior to be-ginning or organizational activities among Chrysler employees and is not re-stricted to plant protection employees, but applies to all employees of thecorporation.The Board has consistently held that, while it normally is not improper foran employer to prohibit his employees from engaging in union solicitationduring working time," a rule, prohibiting union activity on company propertyoutside of working time constitutes an unreasonable impediment to self-organiza-tion.12The respondent's rule, literally construed, contains such a prohibition,"The identity of the Chrysler Industrial Association was not developed in the record,but is immaterial insofar as the rule relates to the issues in this proceeding, since it isclear from the entire testimony that the rule imposed a prohibition on organizationalactivities of patrolmen.11 SeeMatter of Peyton Packing Company,49 N. L, R. B 828Matter of Republic Aviation Corporation,51 N. L. R. B 1186, and cases cited therein. Z22DECISIONSOF NATIONALLABOR RELATIONS BOARDand the record of this proceeding divulged no special circumstances which wouldjustify the application of the rule beyond working hours 18Clearly, the existence of this- rule on solicitation afforded the respondent's-supervisory personnel no license for prying into organizational activities ofemployees, or for questioning them concerning the said activities and reprimand-ing them therefor, without specific reference to working hoursThe undersignedaccordingly finds that the statements and conduct, of respondent officers Piel,Berry, Thornton, and Chapman, as set forth above, exceeded a proper andlawful application of the rule on solicitation, and constituted interference,restraint, and coercion within the meaning of Section 8 (1) of the Act."C The discharge of Jack W JensenJensen was employed as a patrolman at the respondent's Jefferson-Kerchevalplant in 1936, and worked continuously in that capacity thereafter until September8, 1942, when he was discharged.At the time of, and for some years prior to,his discharge he was a class A. patrolman, the highest rank accorded a patrol-man.15From a starting salary of $125 a month, he received a number of wageincreases and at' the time of his discharge, was receiving about $177 a month,the maximum salary paid patrolmen.Jensen joined the UPWA in the fall of 1941, but it appears from his testimonythat he did not actively participate in organizational efforts until after Local114 succeeded to the membership of. UPWA, on or about June 16, 1942. Subse-quent to that date, he at times wore a union button and solicited membershipsfor the Union outside of working hours.He testified that he would distributeunion cards outside the company premises on his way home and that some em-,ployees would sign these cards and hand them back to him the next day.He also.testified that outside of working hours, he may have discussed the Union withfellow employees in respondent's squadroom.On or about June 15, 1942, according to Jensen, he was called to Chapman'soffice where Chapman told him that he had had several complaints about Jensen'stalking about things "riot pertaining to Company business."Jensen said, "Well,I don't know what that would be . .All the boys talk, pass the time of day,,and so on . . . I am sorry, but I don't know just what you mean, Chief . . ."Chapman replied, "you know what I mean" and "All I can say is that it is notpertaining to Company business, and if I were you, why, I would stop it."Chapman denied that he ever talked to Jensen about the latter's union activity.The undersigned has found above, that Chapman called Patrolman Conlan tohis office and warned hun against engaging in union activities on companypremises, without reference to working hours.While he avoided specific men-13An interpretation of this rule by the respondent in its future dealings with its em-ployees which would place a restriction on normal union activities during the employee's-own time would, of course, be violative of the Act.14Boaid witnesses Madsen and Leo L. Green testified concerning certain alleged state-ments of Sergeant George Hope, and Green testified concerning an interview with Chapmanin the latter's officeThe undersigned finds that the statements thus attributed to Hopeand Chapman, consideied in the light of the entire testimony, were not violative of the Act.Green further testified concerning certain alleged statements and conduct of CaptainThornton.The 'undersigned found Green's entire testimony unconvincing and creditsThornton's denial of the statements and conduct attributed to him by Green.Madsen,also testified that in June 1942, Chapman called him to the latter's office and reprimandedhim for engaging in union activities during working hoursThis testimony, undisputed,is credited, but since Madsen admitted that Chapman's admonitions were directed solelyto his activities during his working hours, the undersigned finds that the statements andconduct thus attributed to Chapman were not violative of the Act's Patrolmen are classified as A, B, and C in descending order of rank and wage brackets.Captain Berry testified that within the aforesaid classifications, patrolmen were also ratedgood, average, and fair.According to him, Jensen was only fair. CHRYSLER CORPORATION523-tion of the Union, Chapman so worded his remarks that the employee wouldhave no doubt that he referred to organizational activitiesIn view of the entiretestimony, the undersigned is convinced and finds that Chapman made the state-ments substantially as attributed to him by Jensen, and that the statementsbore a thinly disguised warning that Jensen should desist from his unionactivities.A few days after this interview with Chapman, according to Jensen, CaptainBerry called him away from his post and told him that he understood that Jensenhad some "air raid warden cards" that he was asking the patrolmen to signJensen replied that he did not know anything about air raid warden cards,whereupon Berry questioned him, "Well, . . . haven't you got some cards thatyou are wanting some of the boys to sign?"When Jensen responded in thenegative, Berry said, "Well, . . . forget, about it . . . maybe there is nothing toit anyway."Berry admitted that he had it conversation with Jensen in June or July 1942substantially as testified to by Jensen.He stated that it had been reported tohim that Jensen was having cards signed during his working hours, and it isclear from his subsequent testimony concerning his knowledge of Jensen's unionactivity, that he understood these cards to be union cards.He stated that he didnot report the incident to his superior, Chapman.He did not divulge from whomhe allegedly received the information that Jensen was soliciting for the Unionduring working hours.The undersigned credits Jensen's testimony that he did not engage in or-ganizational activities during his working hours, and finds that the respondentthrough the statements and conduct of its officer, Berry, in questioning Jensenconcerning his union activity, and Chapman's veiled warning that Jensen shouldrefrain from engaging in union activity, interfered with, restrained, and coercedits employees within the meaning of Section 8 (1) of the Act.Prior to June 1942, Jensen had been guilty of numerous minor infractionsof rules applicable to patrolmen.There were received in evidence numerousreports of various plant protection officers, some of them dating back as far as1938, relative to Jensen's infractions of rulesJensen admitted that prior tohis discharge, he had been reprimanded for such rule infractions as using thecompany telephone for private calls, for not having shaved before reportingfor work, for not having his pants pressed, for not having his shoes shined, andfor hopping on a lunch wagon for a ride while on duty. Thornton, Berry andChapman testified to other incidents of like character when Jensen was rep-rimanded. It would appear, however, that the respondent regarded most of theseincidents as minor infractions, since during the entire period of his employmentprior to June 1942, he was never given a disciplinary lay-off or other penalty,and as late as 1941 his wages were substantially increasedChief Chapmantestified that some 2 to 21/> months prior to Jensen's discharge, he asked Super-intendent Bechill to talk to Jensen and "get him straightened out," but that allthe violations prior to that seemed too minor to call for a discharge.Chapman further testified that on August 6, 1942, he called Jensen to hisoffice and reprimanded him for repeated rule infractionsChapman testified thathe regarded certain of these incidents of alleged rule violations as serious, andmentioned specifically Jensen's continued use of the telephone for privatecalls,16 and an occasion when he allegedly found Jensen inside a booth talking,u While this rule was in existence prior to the conversion of respondent's plant to warindustry, admittedly it was not strictly enforced prior to that date.Subsequently, how-ever, a stricter enforcement was sought, since use of company telephones by patrolmenfor private calls night seriously hamper the respondent in matters arising from militaryalerts and similar occurrences. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he should have been outside watching the gateAccording to Chapman,on th.s latter occasion he threatened to discharge Jensen if he ever caughthim neglecting his work again.This testimony, denied by Jensen, was cor-roborated by Thornton. and is creditedA memorandum which Chapman testi-fied he made contemporaneously with the August 6 incident, stated, inter alia:He [Jensen] was told that any other reports coning to me in regards toneglect of duty or insubordination would be dealt with in a more severemanner.Jensen denied Chapman's testimony relative to the alleged August 6 interview,but admitted that Chapman had discussed with him specific reports of ruleviolations received from his subordinatesJensen testified, "I can't recall theexact dates, but there has been times, that he calledme on someof the reportsthat were against me."Jensen further testified that in July or August Chapman called him to his officeand told him, "I called you in this time not to bawl you out, merely to warnyou."Jensen stated that he did not know what Chapman was talking about.towhich Chapman replied, "You know what I mean . . . I sent for you towarn you so that if anything happens you won't come back later and say thatyou were not warned "In view of the several reports of rule infractions in the period precedingAugust 6, and Jensen'sadmissionthat Chapman had discussed such reportswith him on dates which he (Jensen) could notremember,the undersignedfinds that the August 6 interview occurred substantially as related by Chapman.On or about August 18, 1942, Jensen was given a 2-day lay-off, following hisfurther alleged violation of company rules.On the Friday night preceding thislay-off, Jensen had had his car washed in the respondent's service garage, andhad paid a negro employee 50 cents to do this work instead of paying the usualservice charge of 75 cents to the company. Such action was contrary to companypolicy.14On the following night lie left his car in the service garage for repairs,and the next morning asked Pa`rolman Janis, a comparatively new employee,to run his car out of the garage for him. Janis declined to do this, and Jensen,was requiredto pay a service charge of some $8 forrepairs doneon the car beforehe was giventhe customary pass to take the car out It was therespondent'scontention that Jensen attempted to get Janis to drive his car out of the servicegaragewithout a pass, to evade payment of the chargeon repairs.Jensen testi-fied that he had no thoughtof evadingpayment of his service bill, and that hehad on prioroccasions taken his car out when there wasa charge against it, andhad paid the service charge later.He admitted,however, that on these prioroccasionshe had "made arrangements"withrespondent'scashier,DickRasmussen.Since theBoard didnot allege the August 18 lay-off was discriminatory, it isneedlessto review all of the testimony on this topic.In September 1942, Jensen was assigned to a night shift withhours from10 p. m.to 6 a. m. o'clock.On September 7 he went to work at hisusual hourand was assignedto a "four postswing,"by which he alternated with otherpatrolmenon four different posts of duty.From I to 2 a. in., September 8-Jensen wason duty at the Kercheval tower, a structure some 35 feet high.i7 Jensen testied that he knew of no rule prohibiting payment to an individual for servicesin washing a car in respondent's service garageIn a bearing on his claim for unemploy-ment compensation before the State Commission,subsequent to his discharge by therespondent,he testifiedas follows :Q. Did you ever hear that the washer is permitted to collect for washing cars?A. He is not. CHRYSLER CORPORATION525surmounted by a booth approximately 4 by 4 feet in dimensions. An outsidestairway leads from the ground to a small platform just outside the booth.Open-ing into the booth from the platform is a glass paneled door and all sides of thebooth have glass panels through which the patrolman on duty can observe thesurrounding premises.There is no light inside the booth, but the buildings andgrounds outside are brightly illuminated.Soon after going on duty in the tower, Jensen ate his lunch and then had asmoke.He testified that at about 1: 40 a in. he saw a car drive into the parkinglot for salaried employees, at a distance of some 200 to 300 yards from the tower.The car' drew to a stop and then flashed its spotlight directly on the tower.According to Jensen, he did not recognize the car as a patrol car and thereforedid not return its signal, nor did he report the occurrence to the office, althoughhe testified, "At that time it aroused my suspicions, so I watched the car going^out.s38He stated that he would have notified the office if the car had stoppedas it was leaving the parking lot. Shortly after noticing the car drive in andout of the parking lot, Jensen saw patrolman Elmer Steffen, who was to relievehim in the tower at 2 a. in, coming out of a building at a point which Steffennormally would reach at about 1: 45 a. in. Jensen looked at his watch and, sinceit showed the time to be only 1: 20 a. in., he realized that it had stopped..Hethereupon dialed a number to reach patrolman Thomas Hulton, who was at thathour on duty at the Kercheval gate.Hulton answered the phone and advisedJensen that it was then 1: 45 a. in. According to Jensen, as he was talking toHulton, he saw the patrol car come into the driveway and told Hulton "Herecomes a car," and hung up.As it approached the tower the patrol car crossed some railroad tracks andat that point the headlights of the car flashed and the flash was answered bypatrolman Steffen.Jensen recognized Captain Berry in the patrol car.Berryparked the car near the tower and came up the steps to the platform outsidethe booth.Jensen testified that he looked up and said, "Hello, Captain," andthat Berry inquired, "What's the matter, Jensen."When Jensen replied, "Nota thing,",Berry accused him of having been asleep. Jensen denied that he hadbeen asleep, whereupon Berry asked him why he had not answered his (Berry's)signal.According to Jensen, he replied, "I did not know whether you wereflashing at Steffen or flashing at me, or who you were flashing at. You flashedyour lights.Steffen flashed at you so I did not pay more attention to it."Berry asked Jensen to state the route by which the car had approached thetower.When Jensen had answered, Berry said, "I am sorry, Jensen . . . Ido not like to do this . . . in view of what just happened here a couple ofweeks ago, but I am going to have to send you home "'9 Berry then relievedJensen of the latter's gun and called the office for a relief patrolman.Patrolman Hulton, who appears to have been the Union's shop steward, testi-fied in corroboration of Jensen, that Jensen called him by phone at 1: 45 a. in.and asked for the time. Patrolman Steffen testified that at or about 1: 45 a. in.Captain Berry passed close to where he was on duty and that as the patrol carwent over some railroad tracks, its lights were flashed and he returned the flash,and Captain Berry threw tip his arm in recognition.He testified that Berry18 Jensen testified that patrolmen,when signaled from a patrol car, were customarilyrequired to give an answering flash.He stated that Captain Berry was particulaily strictin enforcing this rule.In view of the entire testimony the undersigned is convinced andfinds that it was a general and well understood rule that patrolmen were required to givean answering flash when signaled from a patrol car.19The Record does not reveal any incident occurring 2 weeks prior to September 8 whichwould throw any light on the reference in Berry's alleged statement to Jensen, unless itwas Jensen's lay-off which occurred on or about August 18. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDwas cruising very slowly and that the lights on the car flickered as it hit therailroad tracksHe admitted that this could have been caused by the car bump-ing across the tracks.He further testified that it was customary that whenan officer flashed his lights, the patrolman would give an answering signal.Captain Berry testified that shortly after 10 p. in. on September 7, the plantwas notified of a special Army alert and advised to "Be on the special alertover the Labor Day week-end along fence lines, or any unusual conditions."Hetestified that notice of the alert was communicated to all patrolmen and histestimony in this respect was corroborated by Sergeant Hope, who testified thathe notified all patrolmen on duty that he could reach by telephone of the alert,among these being patrolmen Hulton and Jensen. There was no specific denial'of this testimony and it is credited.According to Berry, he made an inspection tour of the plant in his patrolcar starting at about 1: 40 a. inHe drove into the parking lot for salariedemployees, stopped, and flashed his lights several times straight ahead towardtheKercheval tower.He stated that he could see the figure of a manoutlined in the booth, but did not at that time know what patrolman wasassigned to the Kercheval tower.When he received no answering flash from,the tower, he turned his spotlight directly on the boothWhen there stillwas no answering signal from the tower, he backed his car out of the parkinglot and drove toward the tower. Berry denied that he flashed his lights onpassing the railroad tracks, but admitted that patrolman Steffen gave him aflash as he went by, and that lie threw up his hand in response. Since Steffen,admitted that the flash from the patrol car may have been caused by thecar bumping across the tracks, the undersigned credits this testimony.Berryparked his car about 70 feet from the base of the tower.He testified that hethen got out of the car and flashed the tower with his pocket flashlight-Receiving no response, he then climbed the steps to the platform outside thebooth and saw Jensen sitting down inside the booth with his eyes closed.Hehad stood there on the platform only a moment when Jensen raised his beadand said "Hello, Captain " Berry testified that a patrolman customarilystood up and met his superior officer at the door, and that this was a "courtesythat most of the men extended very readily" but that Jensen remained seated:'He accused Jensen of having been asleep, a charge which Jensen admittedly-denied.Jensen made no mention of the matter of the telephone call whichallegedly he had made just a few moments before. Berry relieved Jensenof his gun and instructed him to go home.Instead, of going home as instructed, Jensen went to the squadroom whereBerry saw him later and asked him what he wanted Jensen said that he-would like to talk to Berry, and Berry called him into the latter's office whereSergeant Hope also was present. Jensen objected to talking in the presenceof Hope and Hope left the room. Jensen then stated that lie thought he wasentitled to have a union representative present and Berry replied, "As far asI know, you are, but not at this hour of the night. You can bring your repre-sentative back tomorrow and see the Chief" Jensen declined to talk in theabsence of a union representative and returned to the squadioom, but still didnot leave the plant.Berry, finding him at a later hour in the squadrooui-asked him why he had not gone home as instructed. Jensen testified that hereplied, "Not for any particular reason, only I feel that I'd just as soon waitaround until six o'clock and go home when the rest of the boys go." Berrythen said, "There is no use in your making it any harder or tougher on yourselfby staying here . . when I told you to go home," to which Jensen replied,. CHRYSLER CORPORATION527"Well, I would rather stay and go home at the usual time " Jensen remained inthe squadroom until 6 a. in, the end of his customary work shift.On Jensen's failure to leave the plant, Berry called Chief Chapman at thelatter'shome and reported on having found Jensen asleep and on Jensen'srefusal to leave the plant as directedAccording to Berry, Chapman advised'bun that "As long as he doesn't leave the squadroom, we don't care if he doesstay all nighty"-or words to that effectChapman, however, testified thathe regarded Jensen's failure to obey Berry's instructions to leave the plant,a serious offense.Berry stated that he made no 'recommendation to Chapmanconcerning the penalty to be imposed on Jensen, and Chapman also testifiedthat he did not confer with Berry relative to Jensen's discharge further thanto receive Berry's report.As he was about to leave the plant at 6 a in., September 8, Jensen foundthat his time card had been removed from its customary place and askedBerry, "What does that mean, I am through?" Berry replied, "I did not saythat.You come in and see the Chief today and he will explain everything toyou . ." Chapman testified that Jensen's time card was removed in orderthat he should not receive pay for the time following Berry's instructions thathe was to go home.Chapman testified that lie came to the plant at 8 a. in., September 8. andread the report which Captain Berry had made out on the incidents relatedaboveHe stated that from Berry's reference in the report to Jensen's requestfor union representation, he learned for the first time of Jensen's union affilia-tion.Prior to September 8, Jensen had word a union button in the plant,20°had been questioned by Captain Berry relative to having union cards in hispossession, and, as previously found, had been reprimanded by Chapman forengaging in union activityThe undersigned is therefore unable to credit Chap-man's denial of knowledge prior to September 8, of Jensen's Union affiliation.In any event, Chapman admittedly had knowledge of Jensen's union affiliationat the time he discharged Jensen.On the morning of September 8, Chapman received a call from unionrepresentative Eckart.Eckart asked if Jensen had been discharged and Chap-man replied that lie had not, whereupon, according to Chapman whose testi-moliy is undisputed, Eckart said, "Well, if you are taking the word of anofficer that he was asleep, we will fight the case."Jensen reported at Chapman's office that afternoon and, on being questioned byChapman, again denied that he was asleep in the Kercheval tower.According toChapman, when questioned why he had not answered Berry's signal, Jensen repliedthat he thought the rule had been changed since the patrolmen had beensworn in as members of the auxiliary military police. It was Jensen's theorythat it was not wise to flash lights from posts of duty since it would giveaway the position in case of saboteurs, and lie testified that he had expressedthis opinion to Berry.The undersigned believes that Jensen was mistakenin this testimony and that lie offered this as an explanation of his failureto respond to Berry's signaling, to Chapman on the occasion of his discharge.Jensen also testified that he was prevented by Chapman from giving a fullexplanation of the incident.The undersigned is convinced from the entiretestimony that both in his' interview with Berry and with Chapman, JensenmJensen testified that he wore a union button at times on the inside of his tie, at othertines on the outside of his tie or his coatHe testified that he wore the button outsideon his tie on at least one of the occasions, prior to September 8, when he was inteiviewedby Chapman in the latter's officeChapman while adnnttmg that lie had obseived unionbuttons on other employees testified that he was "positive" lie had never seen one woiaby Jensen 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas afforded an ample opportunity to state his position with reference to thecharge that he was asleep. The interview with Chapman was concludedwhen Chapman advised Jensen that he was discharged, and gave him theusual separation papers which had been prepared in advance of the con-ference.Chapman stated that the discharge was based on Jensen's recordof accumulated rule violations, climaxed by his sleeping at his post of duty.The undersigned considers it significant that at no time prior to his dis-charge did Jensen advise either Berry or Chapman of the telephone call topatrolman Hulton allegedly made at or about 1: 45 a. in. on September 8, andthat throughout the hearing before the State Unemployment Commission onJensen's application for unemployment compensation, which took place inthe late Fall of 1942, no mention was made of this incident, though Jensenand others testified at length in that hearing. Certainly the telephone callwas a factor which, if true, would establish beyond all reasonable doubt thatJensen was not asleep at his post of duty on the morning of September 8, andit is incredible that he would fail to offer this in defenseagainst discharge andin support of his claim for unemployment compensation, if it were true.The undersigned also found Jensen's explanation of his failure to returnBerry's flash from the parking lot unconvincing, since he admitted that thecar turned its spotlight directly on the tower. Assuming that he did notrecognize the car as a patrol car and therefore did not consider that he wasrequired to respond to the signaling, it was still his duty to report the incidentto the office since the parking lot for salaried employees was in an area directlyunder his observation as a patrolman on duty.nIt further appears, on the basis of Jensen's own testimony, that during thehour lie was on duty in the Kercheval tower on September 8, he was guilty ofother rule infractions. It was his duty to report to the office at 1: 15 a. M.and again at 1: 45 a. m.He made the 1: 15 report on schedule, but admittedlyfailed to make the 1: 45 report.His explanation of, this omission was thatsince Steffen was approaching to relieve him, he thought it was more importantto prepare for relief than to make the call. It was also an infraction of therules when he made a personal telephone call to, Patrolman Hulton to learnthe correct time, and prior to this, on at least two occasions, he had beenreprimanded for use of company telephones for private calls.His proper action,on finding that his watch had stopped would have been to call the office, andhe might at the same time have made his 1: 45 report. The totality of thesecircumstances: (1) his failure to respond to Berry's signaling; (2) his failureto make his customary report to the office at 1: 45 a. m.; and (3) his failuretomake any mention of the alleged 1: 45 telephone call to Hulton, prior tohis discharge or during the hearing before the State Unemployment Commis-sion, convinces the undersigned that Jensen was either asleep at his post ofduty, or wasso remissin the performance of his duties as a patrolman, thatthe respondent was justified in believing that he was asleep.Granting, however, that Jensen was asleep at his post of duty on the morningof September 8, the respondent admitted that this offense did not necessarilyresult in discharge in all cases.There were received in evidence respondent'srecords onsome 36 casesof patrolmen who had been found asleep at'their2' Jensen in the hearing before the State Unemployment Commission made no mentionof having seen the car flash its lights from the parking lot on the morning of September 8,though Captain Berry, a later witness for the company in that hearing, gave testimonyconcerning the incident substantially the same as his testimony in the present hearing.It was only on cross-examination in the present proceeding that Jensen gave testimonyrelating to the incident. CHRYSLERCORPORATION529respective posts of duty,or under circumstances which aroused the respondent'ssuspicions that they were asleep.Not all of these were 'discharged or evenpenalized beyond a reprimand. Some of them were discharged, and otherswere given a disciplinary lay-off. Since it is reasonable to assume that therespondent would pursue a stricter policy with reference to such an offense fol-lowing conversion to war industry and the designation of patrolmen to auxiliarymilitary police duty, the undersigned has considered particularly those recordsof offenses occurring subsequent to January 1, 1942.There were 23 incidentsof this nature, and of the 23 patrolmen thus guilty of sleeping while on duty,16 were discharged, 4 were given disciplinary lay-offs, and 3 suffered no penaltybeyond a reprimand. It does not appear from the records received in evidencethat any of the aforesaid 23 employees had a record of accumulated ruleviolations comparable to that of Jensen's.As has been indicated previously, the majority of the ruleinfractions ofwhich Jensen was guilty, as revealed by the various reports made by supervisoryofficials and the testimony of the witnesses, were of a minor character. Anumber of these reports ante-dated union activities among plant protection em-ployees, and a majority of them ante-dated June 1942, when Jensen first becameactive in the Union.These reports, therefore, cannot reasonably be said tohave been predicated even partially upon respondent's hostility toward Jensen'sunion affiliation.Furthermore, an accumulation of minor infractions by apatrolman may indicate unfitness for plant protection work, since it is part ofthe duty of plant protection employees to report rule violations by productionand maintenance employees, and in such matters as appearance and attire andattention to duties, they are normally and reasonably held to stricter account-ability than ordinary employees.Chapman, when questioned concerning Jen-sen's discharge, testified, "I was only chief about one and a half years over him,and as far as these reprimands are concerned, I tried to pass them up since hewas such an old employee, had been there a long while, and I kept thinkingmaybe he would do better, and he didn't do any better.That is why I dischargedhim."Some doubt as to Chapman's actual motivation in the discharge is aroused byhis denial of knowledge of Jensen's union affiliation prior to September 8, a denialwhich the undersigned has not credited, and his action in June is calling Jen-sen to his office and warning him about talking about things "not pertaining tocompany business," which the undersigned has found was a veiled reference to,Jensen's union activities.The undersigned is convinced, however, that anyinferences which might reasonably be drawn from the entire testimony thatJensen was discharged for his union activity, must fall before the superiorweight of substantial evidence that his discharge was proper and for cause.The undersigned finds that the respondent did not discharge Jensen for hisunion activities, but because of accumulated rule violations and for sleeping athis post of duty.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in 'Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.567900-44-vol. 54-35 530DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that the respondent cease and desist therefrom andtake certain affirmative action which the undersigned finds necessary to effec-tuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 114, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) of theAct.2.By interfering with, restraining, and coercing its plant protection em-ployees at its Jefferson-Kercheval plants, Detroit, Michigan, in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The foregoing unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not discriminated in regard to the hire and tenureof employment of Jack W. Jensen.5.The respondent has not interfered with, 'restrained, and coerced the plantprotection employees of its Tank Arsenal and Highland Park plants, in theexercise of the rights guaranteed in Section 7 of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, Chrysler Corporation,Highland Park, Michigan, its officers, agents, successors and assigns shall:1.Cease and desist from interfering with, restraining, or coercing the plantprotection employees of its Jefferson-Kercheval plants in the exercise of theirrights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in its Jefferson-Kercheval plantsand maintain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its plant protection employees stating that the respondentwill not engage in the, conduct from which it is recommended that it cease anddesist in paragraph 1 of these recommendations;(b)Notify the Regional Director for the Seventh Region in writing withinten (10) days from the receipt of this Intermediate Report what steps the re-spondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations,, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid. CHRYSLER CORPORATION531It is further recommended that the complaint be dismissed' insofar as italleges thatthe respondent discriminated in regard to the hire and tenure ofemployment of Jack W. Jensen, and interfered with, restrained, and coerced theplant protection employees of its Tank Arsenal and Highland Park plants inthe exercise of the rights guaranteed in Section 7 of the Act.As provided in Section 33 of Article II of thel Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a briefin supportthereof.As further providedin said Section 33 shouldany partydesire per-mission toargue orally before theBoard,request thereformust,be made inwriting tothe Board within ten (10) daysfromthe date ofthe order trans-ferring the case to the Board.WILLIAM E.SPENCERTrial ExaminerDated September 21, 1943.